—In an action to recover dam*449ages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated July 21, 2000, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiffs demonstrated prima facie entitlement to summary judgment upon proof sufficient to show that, while the defendant Scott Douglas was attempting to park his car in a parking lot, the car suddenly accelerated, striking the infant plaintiff. The defendants failed to make a sufficient showing of a non-negligent explanation for the accident. Douglas admitted that the transmission of his vehicle was faulty, and that he had known of its tendency to slip out of gear for at least two years prior to the accident. Thus, the Supreme Court properly granted the plaintiffs’ motion for partial summary judgment on the issue of liability (see, Zuckerman v City of New York, 49 NY2d 557; cf., Schuster v Amboy Bus Co., 267 AD2d 448; Liana v Atacil Contr., 212 AD2d 673). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.